              Case 3:18-cr-05579-RJB Document 515 Filed 03/29/19 Page 1 of 7




1                                                        The Honorable Ronald B. Leighton
2
3
4
5
6
                             UNITED STATES DISTRICT COURT FOR THE
7                              WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
8
9    UNITED STATES OF AMERICA,
10                            Plaintiff,               NO. CR18-5579 RBL

11
                                                       UNITED STATES’ THIRD MOTION
12                      v.                             FOR PROTECTIVE ORDER
13   (1)     CARLOS EDUARDO LOPEZ
             HERNANDEZ,
14
     (2)     DANIEL OSVALDO ROCHA LOPEZ,
15   (3)     JAIME HEREDIA CASTRO,
     (4)     JUAN AVILES BERRELLEZA,
16
     (5)     EDGAR CABRERA,
17   (6)     OTHON ALONSO VEA CERVANTES
             (formerly charged under the name
18
             “Carlos Alejandro Castro Perez”),
19   (7)     CESAR LOYA SOTO,
     (8)     MANUEL LOYA SOTO,
20
     (9)     JULIAN GAUGE ORDONEZ,
21   (10)    JOSE LUIS SIERRA BARRIENTOS,
     (11)    HECTOR MANUEL URIAS
22
             MORENO,
23   (12)    JORGE VALENZUELA ARMENTA,
     (13)    URIEL ZELAYA,
24
     (14)    ARTURO FRIAS CEBALLOS,
25   (15)    JUAN JOSE HIGUERA GONZALEZ,
     (16)    JESUS RENE SARMIENTO
26
             VALENZUELA,
27   (17)    ALEK JAMES BAUMGARTNER,
     (18)    MONIQUE GREEN,
28
     (19)    ANDREW CAIN KRISTOVICH,
     U.S. v. Lopez Hernandez, et al. / CR18-5579 RBL                UNITED STATES ATTORNEY
                                                                    1201 PACIFIC AVENUE, SUITE 700
     Third Motion for Protective Order - 1
                                                                     TACOMA, WASHINGTON 98402
                                                                            (253) 428-3800
              Case 3:18-cr-05579-RJB Document 515 Filed 03/29/19 Page 2 of 7




 1   (21)    JOSE RANGEL ORTEGA,
     (22)    GERALD KEITH RIGGINS,
 2
     (23)    ESTHER LA RENA SCOTT,
 3   (24)    MICHAEL JOHN SCOTT,
     (25)    KAREN SURYAN,
 4
     (26)    ORLANDO BARAJAS,
 5   (27)    OSCAR HUMBERTO CARRILLO
             SALCEDO,
 6
     (28)    MARTIN GONZALEZ JIMENEZ,
 7   (29)    HECTOR MARIO JACOBO
             CHAIREZ,
 8
     (30)    JESUS ALFONSO MORA
 9           QUINONEZ,
     (31)    RAMON PUENTES, and
10
     (32)    GREGORY DAVID WERBER,
11
                              Defendants.
12
13
14          The United States of America, by and through Brian T. Moran, United States
15 Attorney for the Western District of Washington, Marci L. Ellsworth and Karyn S.
16 Johnson, Assistant United States Attorneys for said District, hereby files this Third
17 Motion for Protective Order.
18                                        I.       BACKGROUND
19          This case arose from a yearlong investigation conducted by the Drug Enforcement
20 Administration (DEA) and other law enforcement agencies. As the investigation
21 progressed, dozens of subpoenas issued to various financial institutions and other entities.
22 The results of those subpoenas (“the returned material”) consist of voluminous banking
23 documents, credit card applications, account information, and the like, all of which
24 contain Personally Identifiable Information (“PII”). The PII includes full dates of birth,
25 Social Security numbers, and other identifying information not only of the charged
26 defendants but also of uncharged co-conspirators and potentially innocent parties.
27
28
     U.S. v. Lopez Hernandez, et al. / CR18-5579 RBL                    UNITED STATES ATTORNEY
                                                                        1201 PACIFIC AVENUE, SUITE 700
     Third Motion for Protective Order - 2
                                                                         TACOMA, WASHINGTON 98402
                                                                                (253) 428-3800
              Case 3:18-cr-05579-RJB Document 515 Filed 03/29/19 Page 3 of 7




 1          Due to the voluminous nature of the returned material, the necessary redactions to
 2 the PII would take an unreasonable amount of time and would delay its production to
 3 defense counsel. The investigation also revealed a consistent use of alternative/alias
 4 names and addresses to register/subscribe cell phones, and the use by some charged
 5 defendants of fictitious/stolen identities to obtain identity documents and credit cards.
 6 Accordingly, through this Motion the United States seeks to protect the returned material
 7 as “Protected Material.”
 8          The proposed Protective Order accompanying this motion is designed to set
 9 conditions regarding the handling and dissemination of the Protected Material, not to
10 prevent defense counsel from fully discussing and reviewing the Protected Material with
11 their clients.
12                                       II.      LEGAL STANDARD
13          In federal criminal cases, the government’s discovery obligations are established
14 by Federal Rule of Criminal Procedure 16 (“Rule 16”), and are supplemented by the
15 Local Rules for the Western District of Washington (“Local Rules”), the Jencks Act, 18
16 U.S.C. § 3500, Brady v. Maryland, 373 U.S. 83 (1963), and Giglio v. United States, 405
17 U.S. 150 (1972). Broadly speaking, these rules, statute, and cases, respectively, provide
18 the framework by which both parties are to produce discovery and by which a court can
19 regulate discovery before trial; require the government to produce its witnesses’ prior
20 statements after they testify at trial; place an obligation on the government to learn of and
21 disclose to the defense any exculpatory or impeachment evidence favorable to the
22 defendant that is in the government’s possession; and require the government to disclose
23 information which could be used to impeach its witnesses. See Fed. R. Cr. P. 16; 18
24 U.S.C. § 3500(a); Brady, 373 U.S. at 87; Giglio, 405 U.S. at 154-55.
25          There is otherwise “no general constitutional right to discovery in a criminal case,
26 and Brady did not create one.” Weatherford v. Bursey, 429 U.S. 545, 559 (1977). The
27 government’s discovery obligations are ongoing, but the government does not have to
28 produce all of its discovery material at once and/or at the outset of the case. See, e.g.,
     U.S. v. Lopez Hernandez, et al. / CR18-5579 RBL                      UNITED STATES ATTORNEY
                                                                          1201 PACIFIC AVENUE, SUITE 700
     Third Motion for Protective Order - 3
                                                                           TACOMA, WASHINGTON 98402
                                                                                  (253) 428-3800
              Case 3:18-cr-05579-RJB Document 515 Filed 03/29/19 Page 4 of 7




 1 Pennsylvania v. Ritchie, 480 U.S. 39, 60 (1987) (“the duty to disclose is ongoing”), Local
 2 Rule 16(d) (“continuing duty to disclose”), Fed. R. Crim. P. 16 and 26.2 (disclosure of
 3 witnesses’ prior statements not required until after witnesses testify on direct
 4 examination), Local Rule 16(f) (witness statements are to be produced “during the time
 5 of trial, or at any time if the parties agree”).
 6                              III.    PROTECTIVE ORDER REQUEST
 7          Pursuant to Fed. R. Crim. P. 16(d)(1), this Court has wide discretion to direct the
 8 disclosure and dissemination of discovery materials:
 9          At any time the court may, for good cause, deny, restrict, or defer discovery
            or inspection, or grant other appropriate relief. The court may permit a
10
            party to show good cause by a written statement that the court will inspect
11          ex parte. If relief is granted, the court must preserve the entire text of the
12          party’s statement under seal.

13 Fed. R. Crim. P. 16(d)(1).
14          The United States has been providing and will continue to provide defense counsel
15 in this matter with discovery materials consistent with its discovery obligations under
16 Rule 16 of the Federal Rules of Criminal Procedure, the Local Rules of the Western
17 District of Washington, and Brady v. Maryland and its progeny. As stated above, the
18 United States is requesting a Protective Order that would prohibit the dissemination of
19 the Protected Material and the information contained therein.
20          In essence, pursuant to the proposed Protective Order, possession of the Protected
21 Material would be limited to the attorneys of record in this case, and to any investigators,
22 expert witnesses, and other agents that the attorneys of record hire in connection with this
23 case (collectively referred to as “the defense team”). The defendants would be permitted
24 to inspect and review the Protected Material in the presence of a member of the defense
25 team, but would not be permitted to possess or maintain copies of the Protected Material.
26 These proposed restrictions are designed to permit full use of the Protected Material and
27 information contained therein in the preparation of the defendants’ respective defenses,
28
     U.S. v. Lopez Hernandez, et al. / CR18-5579 RBL                      UNITED STATES ATTORNEY
                                                                          1201 PACIFIC AVENUE, SUITE 700
     Third Motion for Protective Order - 4
                                                                           TACOMA, WASHINGTON 98402
                                                                                  (253) 428-3800
              Case 3:18-cr-05579-RJB Document 515 Filed 03/29/19 Page 5 of 7




 1 but to avoid dissemination of the Protected Material and the information therein to other
 2 persons who have no legitimate defense-related need for the information.
 3          The Protective Order is especially important with respect to the defendants
 4 detained at FDC SeaTac. BOP legal counsel at FDC SeaTac has explained to the
 5 undersigned that there is no official written policy with respect to the sharing of Protected
 6 Material between inmates. Although FDC SeaTac complies with the terms of a court-
 7 issued Protective Order inasmuch as it acknowledges that sharing of the Protected
 8 Material between inmates would be prohibited under the terms of the proposed Protective
 9 Order, the BOP cannot guarantee its ability to enforce such a prohibition. This could
10 result in inmates obtaining the PII of other inmates, uncharged co-conspirators, and/or
11 innocent third parties and disseminating that information.
12          This is true regardless of whether the Protected Material is provided in hardcopy
13 (i.e., paper) or electronic form. FDC SeaTac’s local institutional policy on inmate legal
14 activities generally affords detained defendants 2.5 hours a week of law library time,
15 although defendants can request additional time. Electronic discovery – any material
16 produced on a compact disc, whether audio files, video clips, or documents – can only be
17 reviewed in the law library, as those are the only computers with disc drives that
18 defendants can access.
19          Given the significant possibility that Protected Material could result in PII being
20 disseminated to others with no legitimate defense-related need for it, the United States
21 submits that entry of the proposed Protective Order – which would require defense
22 counsel with a detained client to review the Protected Material in the same manner as
23 defense counsel with a non-detained client – is the only reasonable method by which the
24 United States and the Court can ensure the integrity of the PII and prevent its
25 dissemination or use by others for identity-theft or related crimes.
26
27
28
     U.S. v. Lopez Hernandez, et al. / CR18-5579 RBL                      UNITED STATES ATTORNEY
                                                                          1201 PACIFIC AVENUE, SUITE 700
     Third Motion for Protective Order - 5
                                                                           TACOMA, WASHINGTON 98402
                                                                                  (253) 428-3800
              Case 3:18-cr-05579-RJB Document 515 Filed 03/29/19 Page 6 of 7




1                                            IV.       CONCLUSION
2           Based on the facts outlined above, the United States respectfully requests that this
3 Court issue a formal Protective Order that prohibits the reproduction or dissemination of
4 the Protected Material.
5           DATED this 29th day of March, 2019.
6
7                                                         Respectfully submitted,
8
                                                          BRIAN T. MORAN
9                                                         United States Attorney
10
11                                                        s/Marci L. Ellsworth
                                                          MARCI L. ELLSWORTH
12
                                                          KARYN S. JOHNSON
13                                                        Assistant United States Attorneys
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     U.S. v. Lopez Hernandez, et al. / CR18-5579 RBL                        UNITED STATES ATTORNEY
                                                                            1201 PACIFIC AVENUE, SUITE 700
     Third Motion for Protective Order - 6
                                                                             TACOMA, WASHINGTON 98402
                                                                                    (253) 428-3800
              Case 3:18-cr-05579-RJB Document 515 Filed 03/29/19 Page 7 of 7




1                                     CERTIFICATE OF SERVICE
2           I hereby certify that on March 29, 2019, I electronically filed the foregoing with
3 the Clerk of the Court using the CM/ECF system which will send notification of such
4 filing to the attorney of record for the defendant.
5
6
                                                        /s/ Lisa Crabtree
7                                                      LISA CRABTREE
                                                       Paralegal
8
                                                       United States Attorney’s Office
9                                                      1201 Pacific Avenue, Suite 700
                                                       Tacoma, Washington 98402
10
                                                       Telephone: (253) 428-3800
11                                                     Fax: (253) 428-3826
                                                       E-mail: Lisa.Crabtree@usdoj.gov
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     U.S. v. Lopez Hernandez, et al. / CR18-5579 RBL                      UNITED STATES ATTORNEY
                                                                          1201 PACIFIC AVENUE, SUITE 700
     Third Motion for Protective Order - 7
                                                                           TACOMA, WASHINGTON 98402
                                                                                  (253) 428-3800
